Name: Council Regulation (EC) No 60/1999 of 18 December 1998 laying down, for 1999, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Lithuania
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 L 13/104 EN Official Journal of the European Communities 18.1.1999 COUNCIL REGULATION (EC) No 60/1999 of 18 December 1998 laying down, for 1999, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Lithuania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Lithuania (2), and in particular Articles 3 and 6 thereof, the Community and Lithuania have held consultations concerning their mutual fishing rights for 1999 and the management of common living resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1999 should be fixed for the vessels of the other party; Whereas the necessary measures should be taken to implement, for 1999, the results of the consultations held with Lithuania; Whereas it is for the Council to lay down the specific conditions under which catches by vessels flying the flag of Lithuania can be taken; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); Whereas Article 3(2) of Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing (1) OJ No L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 332, 20.12.1996, p. 6. (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1996, p. 6). vessels (4) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a competent authority, indicating the calibration of the tanks in cubic metres at 10-centimetre intervals; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 1999, vessels flying the flag of Lithuania are hereby authorised to fish for the species listed in Annex I, within the geographical and quantitative limits laid down therein and in accordance with this Regulation, in the 200-nautical-mile fishing zone of the Member States in the Baltic Sea. Fishing for cod shall be prohibited in the Baltic Sea, the Belts and the Sound from 1 July to 20 August 1999 inclusive. All fishing shall be prohibited from 15 May to 31 August 1999 within the area bounded by the following coordinates:  latitude 55 ° 309 N, longitude 15 ° 309 E,  latitude 55 ° 309 N, longitude 16 ° 109 E,  latitude 55 ° 159 N, longitude 16 ° 109 E,  latitude 55 ° 159 N, longitude 15 ° 309 E. 2. Fishing authorised under paragraph 1 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of 12-nautical-miles from the baselines from which the fishing zones of Member States are measured and south of 59 ° 309 North. 3. Notwithstanding paragraph 1, unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. (4) OJ L 132, 21.5.1987, p. 9. L 13/105EN Official Journal of the European Communities18.1.1999 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1. Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zone referred to in that Article. 2. The vessels shall keep a log-book in which the information set out in Annex II shall be entered. 3. The vessels shall transmit to the Commission, in accordance with the rules laid down in Annex III, the information set out in that Annex. 4. Those vessels which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority, indicating the calibration of the tanks in cubic metres at 10-centimetre intervals. 5. The registration letters and numbers of the vessels must be clearly marked on the bow of each vessel on both sides. Article 3 1. Fishing under the quotas fixed in Article 1 shall be permitted only where a licence and a special fishing permit has been issued by the Commission on behalf of the Community at the request of the Lithuanian authorities and in compliance with the conditions set out in Annexes II and III. Copies of these Annexes and the licence and the special fishing permit shall be kept on board each vessel. The vessels to be licensed for fishing in the Community zone during a given month will be notified at the latest by the 15th day of the preceding month. The Community shall process expeditiously requests for adjustments to a monthly list during its duration. 2. When an application for a licence and a special fishing permit is submitted to the Commission, the following information must be supplied: (a) name of vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is requested. 3. Licences and special fishing permits shall be issued provided that the number of licences valid at any time during a given month or year does not exceed the amounts mentioned in Annex I. 4. Only fishing vessels under 40 metres are authorised to fish. 5. Each licence and special fishing permit shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence and special fishing permit. 6. Licences and special fishing permits may be cancelled with a view to the issuing of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 7. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed under Annex I have been exhausted. 8. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. 9. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. L 13/106 EN Official Journal of the European Communities 18.1.1999 10. The Commission, on behalf of the Community, shall submit to Lithuania the names and characteristics of the Lithuanian vessels which will not be authorised to fish in the Communitys fishing zone for the next month(s) as a consequence of an infringement of Community rules. Article 4 Vessels authorised to fish on 31 December may continue fishing as from the beginning of next year until the list of vessels permitted to fish during the year in question is submitted to and approved by the Commission on behalf of the Community. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER L 13/107EN Official Journal of the European Communities18.1.1999 ANNEX I Lithuanian catch quotas and licences for 1999 Fishing zone of the Member States of the Community Species Area within which fishing is authorised Quantity (tonnes) Number of licences (3) Cod ICES III d (1) 1 350 Herring ICES III d (1) 500 70 (50) Sprat ICES III d (1) 4 000 Salmon ICES III d (1) 500 (2) (1) Beyond 12 nautical miles from the baselines from which the territorial sea is measured and south of 59 ° 309 North. (2) Number of individual fish. (3) The number of licences and special fishing permits valid at any given time is mentioned between brackets. In addition, a maximum of four transport refrigerator vessels will be authorised in the herring and sprat fisheries, but no more than three vessels will be authorised at any given time. ANNEX II When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: 1. After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. 2. After each transhipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species transhipped; 2.3. the name, external identification letters and numbers of the vessel to or from which the transhipment occurred; 2.4. transhipment of cod is not allowed. 3. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3. in the case of radio transmission: name of the radio station. Ã¯ £ ¼ Ã¯ £ ½ Ã¯ £ ¾ L 13/108 EN Official Journal of the European Communities 18.1.1999 ANNEX III 1. The information to be transmitted to the Commission and the timetable for its transmission is as follows: 1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zone referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zone referred to under 1.1 on any given day, one single communication on the last exit will be sufficient. 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zone referred to under 1.1 when fishing for herring, and at weekly intervals, commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. 1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message (IN/OUT/ICES/WKL/2 WKL); (e) the date, the time and the geographical position of the vessel. 2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessels behalf by another vessel. L 13/109EN Official Journal of the European Communities18.1.1999 3. Name of radio station Call sign of radio station BlÃ ¥vand OXB Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Lands End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Stockholm SDJ Gryt (no call sign) GÃ ¶teborg SOG RÃ ¸nne OYE Maarianhamina OHM Helsinki OHG 4. Form of the communications The information specified under point 1 shall contain the following elements which shall be given in the following order:  name of vessel;  call sign;  external identification letters and numbers;  serial number of the message for the voyage in question;  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1: IN,  message when leaving one of the zones referred to under 1.1: OUT,  message when moving from one ICES division to another: ICES,  weekly message: WKL,  three-day message: 2 WKL;  the date, the time and the geographical position;  the ICES divisions/sub-areas in which fishing is expected to commence;  the date on which fishing is expected to commence;  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;  the ICES divisions/sub-areas in which the catches were made;  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission; L 13/110 EN Official Journal of the European Communities 18.1.1999  the name and call sign of the vessel to and/or from which the transfer was made;  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;  the name of the master. 5. The code to be used to indicate the species on board as mentioned in point 4 above: COD  Cod (Gadus morhua), SAL  Salmon (Salmo salar), HER  Herring (Clupea harengus), SPR  Sprat (Sprattus sprattus).